Tom Glaze, Justice, dissenting. The majority recites but fails to discuss Act 529 of 1987, codified as Ark. Code Ann. § 8-4-103(c)(2) (Supp. 1989), which authorizes a court to assess a civil penalty up to $5,000.00 for each violation of the Arkansas Water and Air Pollution Control Act. Act 529 merely gave the Department of Pollution Control and Ecology Commission the option to assess a civil penalty or to request a court to do so. In my view, that is all this case entails. Appellee had been properly notified of its infractions by the Commission, but it continued to violate the law another fourteen months before the Commission filed this action. After appellee ceased violating the law, the Commission filed suit for the court to assess penalties for the period the appellee had violated the law. The majority holds the Commission was too late because the court could only assess penalties in a proceeding brought to restrain appellee from violating the law. Such a construction of the state’s Water and Air Pollution Control Act is much too restrictive. Under such a construction, a violator could continue its unlawful acts with impunity until the Commission actually filed its suit in court or took formal administrative action. In my opinion, § 8-4-103 (c)(2) clearly authorized the circuit court to assess penalties for the period appellee violated Arkansas’s Water and Air Pollution Control Act. Therefore, I would reverse and remand this cause to exercise its jurisdiction in this regard. Hays, J., joins this dissent.